DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellant,

                                    v.

  CARE WELLNESS CENTER, LLC a/a/o VIRGINIA BARDON-DIAZ,
                        Appellee.

                             No. 4D16-2254

                          [February 16, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case No. CONO 14-7576 (70).

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, and Scott E. Danner of Kirwan, Spellacy & Danner, P.A., Fort
Lauderdale, for appellant.

  Marlene S. Reiss of Law Offices of Marlene S. Reiss, Esq., P.A., Miami,
and Thomas J. Wenzel of Cindy A. Goldstein, P.A., Coral Springs, for
appellee.

   Peter J. Valeta of Cozen O’Connor, Chicago, Illinois, for Amicus Curiae
Florida Justice Reform Institute.

   Matthew C. Scarfone of Colodny Fass, P.A., Sunrise, for Amicus Curiae
Property Casualty Insurers Association of America.

   Mac S. Phillips of Phillips|Tadros, P.A., Fort Lauderdale, and David M.
Caldevilla of de laParte & Gilbert, P.A., Tampa, for Amicus Curiae
Floridians For Fair Insurance, Inc.

GROSS, J.

   This case is before the court on remand from the Florida Supreme
Court. We affirm the summary final judgment and remand to the county
court for further proceedings consistent with Progressive Select Insurance
Co. v. Florida Hospital Medical Center, 260 So. 3d 219 (Fla. 2018).

   Affirmed.
FORST and KUNTZ, JJ., concur.

                         *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                 2